Watson, Judge:
The Court is of the opinion that it may be useful to briefly express the considerations which guided its exercise of discretion in reconsidering its denial of plaintiff’s motion for suspension and in ultimately granting the motion.
Suspension under a test case is a procedure which holds the promise of disposing of actions in a very efficient manner. In proper cases, therefore, its use ought to be encouraged. The slight inefficiency of having the Court consider the question of suspension a second time is outweighed by the increased likelihood of disposition if suspension is found to be proper.
These considerations differ from the factors involved when reconsideration is sought of some final or dispositive decision. In the latter *181case there is no policy reason to encourage the revival of litigation and it takes something in the nature of a demonstration that an injustice has occurred to justify a reconsideration. W. J. Byrnes & Co., Inc., Crown Florist Supply et al. v. United States, 68 Cust. Ct. 358, C.R.D. 72-5 (1972).
The Court treated plaintiff’s motion for a rehearing as a motion for reconsideration pursuant to Rules 1 and 7 of the Rules of the United States Court of International Trade. In the motion, plaintiff demonstrated overwhelmingly that there is a high degree of similarity between the factual and legal issues involved in this dispute over the value of cantaloupes imported from Mexico and the issues in the test case of Walter Holm, et al. v. United States, Court No. R67/1324-94 which was tried in May and is now being briefed. Although the plaintiff conceivably could have made as persuasive a demonstration in its first motion that failure is not as important as the overall encouragement of the efficient disposition of cases.
For the above reasons, upon reading and filing plaintiff’s motion to reconsider the denial of suspension and upon all other papers and proceedings had herein, and upon due deliberation, it is hereby
ORDERED, Adjudged, and Decreed that the order denying plaintiff’s previous motion to suspend the above captioned action is vacated and set aside, and it is hereby
ORDERED, Adjudged, and Decreed that the captioned action be suspended under the test case of Walter Holm, et al. v. United States, Court No. R67/1324-94.